Case 2:18-cv-04363-KM-JBC Document 56 Filed 05/15/19 Page 1 of 1 PageID: 2768



CRITCHLEY, KINUM & DENOIA, LLC
75 Livingston Avenue
Roseland, New Jersey 07068
Telephone: (973) 422-9200; Fax: (973) 422-9700
Attorneys for Robert Bosch LLC

                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY


      GARNER RICKMAN, et al.            Civil Action No.
                                        2:18-cv-4363-JMV-MF
                      Plaintiffs,
      v.                                APPEARANCE OF COUNSEL

      BMW OF NORTH
      AMERICA LLC, et al.

                      Defendants.



To:    The clerk of the court and all parties of record

       I am admitted or otherwise authorized to practice in this court, and I appear in

this case as counsel for Robert Bosch LLC.



Date: May 15, 2019                             /s/ Amy Luria
                                               Amy Luria, Esq.




                                           1
